UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6187



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMANUEL UZUEGBUNAM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-43, CA-98-517)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Uzuegbunam, Appellant Pro Se. Andrew Gerald McBride,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmanuel Uzuegbunam seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States   v. Uzuegbunam, Nos. CR-

96-43; CA-98-517 (E.D. Va. Feb. 1, 1999).    We deny Appellant’s mo-

tion for appointment of counsel.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2